MILLIKEN, Chief Justice.
This appeal presents fundamentally a question of fact. It is really another aspect of the transfer of ownership of the Carbon Glow Coal Company, a corporation, discussed in Harlan National Bank v. Carbon Glow Coal Company, Ky., 289 S.W.2d 200, and reveals the same pattern of conduct on the part of the seller.
-The present case involves the efforts of the new owners of the Company to recover $3,290.54, the value of a Company-owned Mercury automobile which had been transferred by the former president of the Company, J. E. Johnson, appellant, to his daugh*784ter for nominal consideration. The appellant maintains that the purchasers of the Company agreed to his keeping the automobile at the time of the sale of the Company, but this contention is stoutly denied by the new owners of the Company.
Upon the conflicting evidence presented in the form of depositions of sundry witnesses, the learned trial judge found that the appellant had no authority to retain the automobile or to transfer it to his daughter, and that the new owners of the Company had not agreed to any such disposition of the car. We concur in the findings of the trial judge. CR 52.01.
The trial court acted with a sound discretion in refusing to permit the appellant to file an amended answer on the day the judgment was entered, a year and a half after the filing of the appellant’s original answer. The tendered amended answer presented nothing vital to the controversy.
The judgment is affirmed.